Citation Nr: 0820734	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  97-07 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left heel 
condition.

2.  Entitlement to service connection for a left heel 
condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right heel 
condition.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for migraine headaches.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to July 
1991, with additional service in the United States Army 
Reserve prior to November 1990 and after July 1991; no 
periods of active duty for training (ACDUTRA) or inactive 
duty for training (INACDUTRA) are verified.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, that denied the 
benefits sought on appeal.  
	
The issues of whether new and material evidence has been 
submitted to reopen the claims for service connection for a 
right heel condition and migraine headaches, and entitlement 
to service connection for a left heel condition, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed November 1993 rating decision denied 
service connection for a left heel condition.

2. The evidence pertaining to the veteran's left heel 
condition submitted subsequent to the November 1993 rating 
decision was not previously submitted, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.




CONCLUSIONS OF LAW

1.  The RO's November 1993 decision that denied service 
connection for a left heel condition is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2001).

2.  New and material evidence has been submitted to reopen 
the veteran's claim for service connection for a left heel 
condition.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1993 the RO denied service connection for a left 
heel condition.  Notice of this denial and of the veteran's 
appellate rights was sent to the veteran later that month.  
The veteran did not appeal and the November 1993 rating 
decision became final.  

A claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  In this case, the veteran submitted a 
letter seeking to reopen her claim for service connection in 
September 1995.  For such claims such as this received prior 
to August 29, 2001, new and material evidence means evidence 
not previously submitted that bears directly and 
substantially upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, be so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a), Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

A number of VA treatment records, private treatment records, 
and other service records have been received since the 1993 
rating decision and this evidence is new.  The evidence is 
also material because at the time of the November 1993 rating 
decision, there was no evidence that the veteran's left heel 
condition was incurred in service.  Since that time, the 
veteran has submitted an August 1997 Department of Defense 
medical treatment record, documenting heel pain and 
diagnosing a strain of the veteran's feet.  As this is a 
Department of Defense record it indicates the veteran was in 
service at the time treatment was rendered.  Moreover, the 
file contains a May 1996 Physical Profile  indicating a 
bilateral heel condition.  Although, as will be addressed in 
greater detail in the remand section below, it is unknown 
whether the veteran was serving on active or inactive duty at 
this time, the Department of Defense document nonetheless 
bears directly and substantially upon the specific matter 
under consideration and is significant enough that it must be 
considered in order to fairly decide the merits of the 
claims.  For these reasons, the veteran's claim for service 
connection for a left heel condition is reopened.

Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of her 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determination reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).
	
It is further noted that as the issue on appeal is whether 
new and material evidence has been received, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the veteran must be 
apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new 
and material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.

Here, while the VCAA notice letters of record do not fully 
meet the requirements of Kent, because the instant decision 
reopens the veteran's claim, any deficiency with respect to 
notice regarding new and material evidence is moot.

ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a left heel 
condition is reopened.


REMAND

A remand is required because the development directed by the 
Board in its last remand was not accomplished.  Where the 
remand orders of the Board or the Courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In the Board's remand of September 2003 the RO was directed 
to develop evidence relating to the veteran's ACDUTRA and 
INACDUTRA service.  The Board does not find that this 
development was sufficiently accomplished.  While the RO did 
receive a negative reply for records from the National 
Personnel Records Center, in May 2004 information and records 
were requested from the Army Reserve Unit and the RO's 
request was returned due to a problem with the address.   No 
further attempts by the RO to obtain the correct address of 
the Army Reserve Unit were made, and the request was not 
resent.  Also, the RO requested information and records from 
the Puerto Rico Adjutant General in October 2005 and May 
2007, and no reply has been associated with the file.  
Additionally, the veteran was mailed a letter in May 2007 in 
which she was asked to verify her dates of service.  The 
letter was mailed to the wrong address and returned.  The 
file reflects an address search was performed and the 
subsequent SSOC of March 2008 was mailed to the corrected 
address and was not returned.  As the veteran herself is a 
likely source of accurate information as to her service, she 
should be again inquired for information.  She has also 
submitted some service records from the reserve component of 
her service, and may be able to provide additional records.  
The Army Reserve Unit (include the Armed Forces Reserve 
Center on United States Army Reserve  in Ceiba, PR, and the 
Armed Forces Reserve Center (AFRC) on Fort Buchanan, PR) and 
Puerto Rico Adjutant General should also be again asked for 
the information and records, or alternatively, a negative 
reply.

In addition, with regard to the veteran's claims for the 
right heel condition and migraine headaches, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the veteran must be 
apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new 
and material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  

The October 2006, May 2004, and June 2002 letters in this 
regard are insufficient.  The letters do not contain 
sufficient information on the prior denials or of what 
evidence would be necessary to substantiate the claims, and 
the most recent letter October 2006 letter contains the 
incorrect standard for new and material evidence.  For these 
reasons.  Proper notice must be provided.

Accordingly, the case is REMANDED for the following action:

1.  As to the veteran's claims regarding 
her right heel and migraine headaches, 
provide her with proper notice, under 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
of the full and complete definitions of 
new and material evidence under the 
version of the regulations in effect 
prior to August 29, 2001, and of the 
specific evidence required to reopen each 
of her previously adjudicated claims for 
service connection based on the reasons 
contained in the November 1993 denial.



2.  Resend to the veteran at her correct 
address, the 
May 24, 2007 letter asking her for 
specific information about her Reserve 
duty.

3.  Make attempts to obtain the correct 
address for the Army Reserve Unit.  
Thereafter, contact the Puerto Rico State 
Adjutant General and the Army Reserve  
(include the Armed Forces Reserve Center 
on United States Army Reserve  in Ceiba, 
PR, and the Armed Forces Reserve Center 
(AFRC) on Fort Buchanan, PR) once again 
and request that (1) they verify the 
veteran's periods of active duty, active 
duty for training, and inactive duty for 
training with the United States Army 
Reserve, and (2) forward any and all 
available service medical records 
associated with such duty that are not 
already incorporated in the record.  If 
no additional service medical records are 
located or if the dates and character of 
the veteran's service in the United 
States Army Reserve cannot be 
ascertained, a written statement to that 
effect should be requested for 
incorporation into the record.

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate her claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


